The following opinion was filed April 29, 1919:
Eschweiler, J.
The respective rights and obligations of the parties in the creditors’ action in the superior court were *472fixed and determined by the judgment therein entered in 1900 and such respective rights and obligations continued thereafter.
The nature of the form of action that was brought by Booth under sec. 3223, Stats., in the superior court of Douglas county has been so often declared by this court that nothing further need now be said as to the respective obligations of the parties thereto. Coleman v. White, 14 Wis. 700; Booth v. Dear, 96 Wis. 516, 71 N. W. 816; Rehbein v. Rahr, 109 Wis. 136, 85 N. W. 315; Eau Claire Nat. Bank v. Benson, 106 Wis. 624, 82 N. W. 604.
The estate of B. S. Loney was liable, pursuant to the terms of the judgment aforesaid, to an amount in excess of the claim filed by Booth. Under the nature of the relationship fixed by the judgment under the law, the filing of the claim by Booth to the amount of $606.64 was the filing of a just claim to the full amount thereof as against the Loney estate for the benefit, not of himself alone, but for all concerned ; the distribution of such amount, when allowed, being for the superior court, where the respective rights of the judgment creditors could be properly determined, and was not within the power of the county court. The claimant, Booth, could get no better or higher right to the enforcement of his claim in the estate of Loney, so far as he was individually concerned, than would be permitted under the effect of the judgment in the superior court, and on the other hand the Loney estate could not be heard to defeat a just claim to the amount of $606.64 due from that estate to the plaintiff creditors in the superior court action, merely because it had been filed under the name of but one such creditor, when under the law his recovery must be for the benefit of the others.
The proper disposition of this situation requires that the full amount of the claim as filed by Booth should be allowed as against the estate of B. S. Loney, with costs, and when so allowed paid to the clerk of the superior court of Douglas *473county, there to be held subject to proper disposition and distribution by the superior court.
By the Court. — The judgment of the circuit court is reversed, and the action remanded for further proceedings in accordance with this opinion.
A motion for a rehearing was denied, with $25 costs, on June 25, 1919.